Exhibit 2 NOVAGOLD RESOURCES INC. Consolidated Financial Statements November 30, 2012 and 2011 Table of Contents Management's Responsibility for Financial Reporting - Canada 3 Management's Report on Internal Control over Financial Reporting - U.S. 4 Independent Auditor's Report 5 Consolidated Balance Sheets 7 Consolidated Statements of Comprehensive Income (Loss) 8 Consolidated Statements of Changes in Shareholders' Equity 9 Consolidated Statements of Cash Flows 10 Notes to Consolidated Financial Statements 11 NOVAGOLD RESOURCES INC. Year ended November 30, 2012 2 Management’s Responsibility for Financial Reporting – Canada The accompanying consolidated financial statements of the Company have been prepared by management in accordance with International Financial Reporting Standards, and within the framework of the summary of significant accounting policies in these consolidated financial statements. A system of internal accounting control is maintained in order to provide reasonable assurance that assets are safeguarded and that transactions are properly recorded and executed in accordance with management’s authorization. This system includes established policies and procedures, the selection and training of qualified personnel and an organization providing for appropriate delegation of authority and segregation of responsibilities. The Audit Committee of the Board of Directors meets periodically with management and the Company’s independent auditors to review the scope and results of their annual audit and to review the consolidated financial statements and related financial reporting matters prior to submitting the consolidated financial statements to the Board of Directors for approval. The consolidated financial statements have been audited by PricewaterhouseCoopers LLP on behalf of the shareholders and their report follows. /s/ Gregory A. Lang/s/ David A. Ottewell Gregory A. LangDavid A. Ottewell President & Chief Executive OfficerVice President & Chief Financial Officer February 11, 2013 NOVAGOLD RESOURCES INC. Year ended November 30, 2012 3 Management’s Report on Internal Control over Financial Reporting – U.S. The management of NOVAGOLD RESOURCES INC. is responsible for establishing and maintaining adequate internal control over financial reporting under Rule 13a-15(f) and 15d-15(f). The Securities Exchange Act of 1934 defines this as a process designed by, or under the supervision of, the Company’s principal executive and principal financial officers and effected by the Company’s Board of Directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles, and includes those policies and procedures that: · Pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; · Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and · Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company’s assets that may have a material effect on the consolidated financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Projections of any evaluation of effectiveness to future periods are subject to risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management assessed the effectiveness of the Company’s internal control over financial reporting as of November30,2012. In making this assessment, the Company’s management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission in Internal Control – Integrated Framework. Based upon our assessment and those criteria, management concluded that the Company’s internal control over financial reporting was effective as of November30,2012. PricewaterhouseCoopers LLP, our independent auditors, has issued an audit report on internal control over financial reporting for NOVAGOLD RESOURCES INC. as of November30,2012, which is included herein. /s/ Gregory A. Lang/s/ David A. Ottewell Gregory A. LangDavid A. Ottewell President & Chief Executive OfficerVice President & Chief Financial Officer February 11, 2013 NOVAGOLD RESOURCES INC. Year ended November 30, 2012 4 Independent Auditor’s Report To the Shareholders of NOVAGOLD RESOURCES INC. We have completed an integrated audit of NOVAGOLD RESOURCES INC.’s (“NOVAGOLD”) 2012 consolidated financial statements and its internal control over financial reporting as at November 30, 2012 and an audit of its 2011 consolidated financial statements. Our opinions, based on our audits, are presented below. Consolidated financial statements We have audited the accompanying consolidated financial statements of NOVAGOLD, which comprise the consolidated balance sheets as at November 30, 2012, November 30, 2011 and December 1, 2010 and the consolidated statements of comprehensive income (loss), changes in shareholders’ equity and cash flows for the years ended November 30, 2012 and November 30, 2011, and the related notes, which include a summary of significant accounting policies. Management’s responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. Canadian generally accepted auditing standards require that we comply with ethical requirements. An audit involves performing procedures to obtain audit evidence, on a test basis, about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the company’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting principles and policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion on the consolidated financial statements. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of NOVAGOLD as at November 30, 2012, November 30, 2011 and December 1, 2010 and its financial performance and its cash flows for the years then ended November 30, 2012 and November 30, 2011 in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board Report on internal control over financial reporting We have also audited NOVAGOLD’s internal control over financial reporting as at November 30, 2012, based on the criteria established in Internal Control - Integrated Framework, issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Management’s responsibility for internal control over financial reporting Management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting included in Management’s Report on Internal Control Over Financial Reporting. NOVAGOLD RESOURCES INC. Year ended November 30, 2012 5 Auditor’s responsibility Our responsibility is to express an opinion on the company’s internal control over financial reporting based on our audit. We conducted our audit of internal control over financial reporting in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. An audit of internal control over financial reporting includes obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control, based on the assessed risk, and performing such other procedures as we consider necessary in the circumstances. We believe that our audit provides a reasonable basis for our audit opinion on the company’s internal control over financial reporting. Definition of internal control over financial reporting A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that: (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Inherent limitations Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions or that the degree of compliance with the policies or procedures may deteriorate. Opinion In our opinion, NOVAGOLDmaintained, in all material respects, effective internal control over financial reporting as at November 30, 2012, based on criteria established in Internal Control - Integrated Framework issued by COSO. /s/ PricewaterhouseCoopers LLP Chartered Accountants Vancouver, British Columbia February 11, 2013 NOVAGOLD RESOURCES INC. Year ended November 30, 2012 6 Consolidated Balance Sheets in thousands of Canadian dollars November 30, 2012 $ November 30, 2011 $ (note 28) December 1, 2010 $ (note 28) Assets Current assets Cash and cash equivalents (note 10) Accounts and notes receivable (note 11) Deposits and prepaid amounts Inventories (note 12) - Non - current assets Equity investment – Donlin Gold (note 5) Equity investment – Galore Creek (note 6) Notes and other receivables (note 11) Property, plant and equipment (note 13) Mineral properties (note 14) Investments(note 15) Investment tax credits Reclamation deposits Assets held for distribution to the shareholders (note 8) - - Total assets Liabilities Current liabilities Accounts payable and accrued liabilities Convertible notes (note 16) - - Embedded derivative liability – convertible notes (note 16) - - Derivative liability – warrants (note 17) - - Decommissioning liabilities (note 18) Other liabilities - - Non - current liabilities Promissory note (note 5) Convertible notes (note 16) - Embedded derivative liability – convertible notes (note 16) - Derivative liability – warrants (note 17) - Decommissioning liabilities (note 18) Deferred income tax (note 25) - Other liabilities Total liabilities Shareholders’ equity Share capital (note 19) Contributed surplus Warrants (note 19) - Share-based payments (note 19) Accumulated deficit ) ) ) Accumulated other comprehensive income (loss) Total equity ) Total liabilities and equity Commitments (notes 5, 6 and 22) (See accompanying notes to consolidated financial statements) These consolidated financial statements are authorized for issue by the Board of Directors on February 11, 2013. They are signed on the Company’s behalf by: /s/ Gregory A. Lang, Director/s/ Anthony P. Walsh, Director Approved by the Board of Directors NOVAGOLD RESOURCES INC. Year ended November 30, 2012 7 Consolidated Statements of Comprehensive Income (Loss) in thousands of Canadian dollars, except for per share and share amounts Year ended November 30, 2012 $ Year ended November 30, 2011 $ (note 28) Salaries and severance Salaries – share-based payments (note 19) General and administrative Project care and maintenance Professional fees Mineral property expenses Decommissioning expense (note 18) Corporate development and communication Foreign exchange (gain) loss ) ) Share of losses – Donlin Gold (note 5) Share of losses – Galore Creek (note 6) Gain on sale of inventories ) - Inventory write down (note 12) - Other gains ) ) Operating loss Finance income (note 27) ) ) Finance expense (note 27) Finance costs – net Gain on distribution of assets to shareholders (note 8) ) - Gain on disposition of subsidiary (note 9) ) - Gain on embedded derivative liability (note 16) ) ) Gain on derivative liability (note 17) ) ) Gain on sale of land and equipment (note 11(b)) - ) ) ) Income (loss) for the year before income taxes ) Income tax recovery (note 25) Income (loss) for the year ) Other comprehensive income (loss) Unrealized loss on available-for-sale investments (note 15) ) ) Exchange gain (loss) on translating foreign subsidiaries ) Income tax recovery (expense) (note 25) 4 ) Other Comprehensive income (loss) for the year ) Total Comprehensive income (loss) for the year ) Income (loss) per share (note 20) Basic ) Diluted ) (See accompanying notes to consolidated financial statements) NOVAGOLD RESOURCES INC. Year ended November 30, 2012 8 Consolidated Statements of Changes in Shareholders’ Equity in thousands of Canadian dollars, except share amounts Share capital Shares (thousands) Amount $ Contributed surplus $ Warrants $ Share based payments $ Accumulated deficit $ Accumulated other comprehensive income $ Total $ Balance, December 1, 2010 (note 28) - Loss for the year - Other comprehensive income - Issuance for acquisition of Copper Canyon Exercise of warrants - Conversion of foreign currency warrants - Exercise of options - Share-based payments - Performance share unit (“PSU”) expense - Deferred share unit (“DSU”) grants - Balance, November 30, 2011 Shares held by a wholly-owned subsidiary 9 - Balance, November 30, 2011 Balance, December 1, 2011 (note 28) Return of capital on Plan of Arrangement - Income for the year - Other comprehensive loss - Issued pursuant to financing - Exercise of options - Exercise of warrants - Issued for vested PSU 87 - Issued for vested DSU 4 - Excess value over fair value - PSU - Share-based payments - PSU expense - DSU grants - Balance, November 30, 2012 Shares held by a wholly-owned subsidiary 9 - Balance, November 30, 2012 (See accompanying notes to consolidated financial statements) NOVAGOLD RESOURCES INC. Year ended November 30, 2012 9 Consolidated Statements of Cash Flows in thousands of Canadian dollars Year ended November 30, 2012 $ Year ended November 30, 2011 $ (note 28) Cash flows used in operating activities Income (loss) for the year ) Items not affecting cash Depreciation Decommissioning liabilities Deferred income tax recovery ) ) Finance costs Foreign exchange gain ) ) Share-based payments Gain on assets distributed to shareholders (note 8) ) - Gain on derivative liability ) ) Gain on embedded derivative liability ) ) Gain on sale of assets ) ) Gain on disposition of subsidiary (note 9) ) - Inventory write down - Share of losses – Donlin Gold (note 5) Share of losses – Galore Creek (note 6) Proceeds from sale of inventory - Cash funding – Donlin Gold (note 5) ) ) Cash funding – Galore Creek (note 6) ) ) Decrease (increase) in reclamation bonds ) Net change in non-cash working capital Decrease in trade and other receivables, deposits and prepaid amounts Increase (decrease) in accounts payable and accrued liabilities ) Decrease in decommissioning liabilities ) ) ) Cash flows from financing activities Cash transferred to NovaCopper (note 8) ) - Proceeds from issuance of common shares – net Proceeds from warrant exercises – net Repayment of note payable for acquisition of Ambler - ) ) Cash flows used in investing activities Proceeds from sale of subsidiary (note 9) - Proceeds from sale of land and equipment - Acquisition of property, plant and equipment ) ) Purchase of marketable securities - ) Expenditures on mineral properties - ) Acquisition of Copper Canyon (note 7) - ) ) Effect of foreign exchange rate on cash & cash equivalents ) ) Increase (decrease) in cash and cash equivalents during the year ) Cash and cash equivalents – beginning of year Cash and cash equivalents – end of year Supplemental disclosure Interest received Interest paid Non-cash investing activity Transfer of reclamation liability to BSNC (note 9) - Transfer of reclamation deposit to BSNC (note 9) - Issuance of 4,171,303 common shares for the acquisition of Copper Canyon (note 7). - (See accompanying notes to consolidated financial statements) NOVAGOLD RESOURCES INC. Year ended November 30, 2012 10 Notes to Consolidated Financial Statements 1Nature of operations NOVAGOLD RESOURCES INC. (“NOVAGOLD” or “the Company”) was incorporated under the Companies Act (Nova Scotia) on December 5, 1984. NOVAGOLD is a precious metals company engaged in the exploration and development of mineral properties primarily in North America. The Company has a portfolio of mineral properties located principally in Alaska, U.S.A. and British Columbia, Canada. The Donlin Gold project in Alaska is held by a limited liability company owned equally by wholly-owned subsidiaries of NOVAGOLD and Barrick Gold Corporation (“Barrick”). The Galore Creek project is held by a partnership (“Galore Creek Partnership” or “the Partnership”) owned equally by wholly-owned subsidiaries of NOVAGOLD and Teck Resources Limited (“Teck”). The Company is listed on the Toronto Stock Exchange (“TSX”) and on the New York Stock Exchange-MKT (formerly NYSE-AMEX) under the symbol “NG”. The Company’s head office is located at Suite 2300 – 200 Granville Street, Vancouver, BC, Canada V6C 1S4. 2Basis of preparation and adoption of IFRS The consolidated financial statements have been prepared under the historical cost convention, as modified by the revaluation of available-for-sale financial assets, financial assets and financial liabilities (including derivative instruments) at fair value through profit or loss. Previously, the Company prepared its consolidated annual and consolidated financial statements in accordance with Canadian Generally Accepted Accounting Principles (“Canadian GAAP”). In 2010, the Handbook of the Canadian Institute of Chartered Accountants was revised to incorporate International Financial Reporting Standards (“IFRS”), and require publicly accountable enterprises to apply such standards for years beginning on or after January1, 2011. Accordingly, the Company has prepared its consolidated financial statements in accordance with the current Canadian GAAP, which has adopted IFRS as if the accounting policies, as described in Note3, had always been in effect subject to certain transition elections. Note28 discloses the impact of the transition to IFRS, including the nature and effect of significant changes in accounting policies from those disclosed in our consolidated annual financial statements for the year ended November30, 2011. The accounting policies applied relate to IFRS in effect for the year ended November 30, 2012. 3Accounting policies Statement of compliance with IFRS These consolidated financial statements have been prepared in accordance with and using accounting policies in full compliance with the IFRS issued by the International Accounting Standards Board (“IASB”) and IFRIC interpretations applicable to the preparation of financial statements, including IFRS1, First-Time Adoption of International Financial Reporting Standards (“IFRS1”). Basis of presentation The Company’s consolidated financial statements include NOVAGOLD RESOURCES INC. and its significant wholly owned subsidiaries, NOVAGOLD Canada Inc., Copper Canyon Resources Inc. (“Copper Canyon”), NOVAGOLD USA Inc., AGC Resources Inc., and NOVAGOLD Resources Alaska Inc. All inter-company transactions and balances are eliminated on consolidation. The preparation of financial statements in conformity with IFRS requires the use of certain critical accounting estimates. It also requires management to exercise its judgment in the process of applying the group’s accounting policies. The areas involving a higher degree of judgment or complexity, or areas where assumptions and estimates are significant to the consolidated financial statements are disclosed in Note 4. All figures are in Canadian dollars except where noted. NOVAGOLD RESOURCES INC. Year ended November 30, 2012 11 Notes to Consolidated Financial Statements Cash and cash equivalents Cash and cash equivalents include cash on hand, term deposits and short-term highly liquid investments with an original term to maturity of 90 days or less. Cash equivalents are readily convertible to known amounts of cash and, in the opinion of management, are subject to an insignificant risk of changes in value. Interest from cash and cash equivalents is recorded on an accrual basis. Cash equivalents are stated at cost, which approximates fair market value. Reclamation deposits Certain cash is held in long-term reclamation bonds to support future reclamation work. Interest from reclamation deposits is recorded on an accrual basis. Inventories Inventories consisted primarily of supplies and spare parts that were to be consumed in care and maintenance activities at the Rock Creek project, which were disposed of during the year ended November 30, 2012. The inventories were stated at the lower of cost and net realizable value. Property, plant and equipment Property, plant and equipment (“PP&E”) are recorded at cost less accumulated depreciation and accumulated impairment losses. The cost of an item of PP&E consists of the purchase price, any cost directly attributable to bringing the asset to the location and condition necessary for its intended use and an initial estimate of the costs of dismantling and removing the item and restoring the site on which it is located. Depreciation is provided at rates calculated to amortize the cost of PP&E, less their estimated residual value and begins when the asset is substantially put into service. Depreciation of heavy machinery and equipment and office furniture and equipment is calculated on a straight-line basis over their estimated useful lives at annual rates between 20% and 33%. Depreciation of leasehold improvements is calculated on a straight-line basis over the term of the lease. An item of PP&E is derecognized upon disposal or when no future economic benefits are expected to arise from the continued use of the asset. Borrowing costs directly attributable to the construction or acquisition of qualifying assets are capitalized directly to the cost of the qualifying asset. To the extent that funds are borrowed specifically for the purpose of obtaining a qualifying asset, these borrowings shall be determined as the actual borrowing costs incurred on that borrowing. To the extent that the funds are borrowed generally and used for the purpose of obtaining a qualifying asset, the amount of borrowing cost shall be determined by applying a capitalization rate to the expenditures on that asset. Where an item of PP&E consists of major components with different useful lives, the components are accounted for separately. Expenditures incurred to replace a component of an item of PP&E that is accounted for separately, including major inspection and overhaul expenditures, are capitalized. Residual values and estimated useful lives are reviewed at least annually. Land is recorded at cost and, at the time of acquisition, cost was allocated to each of the identifiable parcels of land on a pro rata basis in accordance with that parcel’s estimated value as a percentage of the value of the entire parcel acquired. Cost of sales is determined on the basis of the allocated costs. The costs of the remaining unsold parcels of land are reviewed regularly to determine if impairment exists and, if impairment is determined, the costs would be written down to fair value. To date, there have been no charges for impairment. Property taxes are charged as a current expense in the consolidated comprehensive income (loss). NOVAGOLD RESOURCES INC. Year ended November 30, 2012 12 Notes to Consolidated Financial Statements Mineral properties Mineral property expenditures include the costs of acquiring licenses and costs associated with exploration and evaluation activity. Mineral property expenditures are expensed as incurred except for expenditures associated with the acquisition of mineral property assets through a business combination or asset acquisition; all other property exploration and maintenance costs are expensed as incurred. Mineral properties are assessed for impairment when facts and circumstances suggest that the carrying amount exceeds the recoverable amount. Recoverability of the carrying amount of any mineral property assets is dependent on successful development and commercial exploitation, or alternatively, sale of the respective areas of interest. Interests in jointly controlled entities A jointly controlled entity is an entity in which we share joint control over the strategic, financial permitting, development and operating decisions through the establishment of a corporation or partnership. The Company’s investments in the Donlin Gold project and the Galore Creek project are jointly controlled entities accounted for using the equity method. The equity method is a basis of accounting for investments whereby the investment is initially recorded at cost and the carrying value is adjusted thereafter to include the investor’s pro rata share of post-acquisition earnings or losses of the investee, as computed by the consolidation method. Cash funding increases the carrying value of the investment. Profit distributions received or receivable from an investee reduce the carrying value of the investment. Impairment of long lived assets The Company conducts annual assessments for indications of impairment of long-lived assets, including property, plant and equipment and mining properties. Further, if at any other point an indication of impairment exists, an estimate of the asset’s recoverable amount is calculated. An impairment loss is recognized for the amount by which the asset’s carrying amount exceeds its net recoverable amount. The recoverable amount is the higher of an asset’s fair value less cost to sell and value in use. For the purposes of assessing impairment, assets are grouped at the lowest levels for which there are separately identifiable cash flows (cash generating units). These are typically individual mines or exploration projects. When a recoverable amount is assessed using discounted cash flow techniques, the estimates are based on the detailed mine and/or production plans. For value in use, recent cost levels are considered, together with expected changes in costs that are compatible with the current condition of the business and which meet the requirements of IAS 36. A prior period impairment loss is tested for possible reversal of impairment whenever an event or change in circumstance indicates the impairment may have reversed. If it has been determined that the impairment has reversed, the carrying amount of the asset is increased to its recoverable amount to a maximum of the carrying value that would have been determined had no impairment loss been recognized in prior periods. An impairment loss reversal is recognized in income. Decommissioning liabilities Decommissioning liabilities for environmental restoration and rehabilitation are recognized at the time that an environmental disturbance occurs or a legal obligation is determined. Liabilities are measured at the present value of the expenditures expected to be required to settle the obligation using a risk-free pre-tax discount rate. Estimated costs included in the determination of the liability reflect the risks and probabilities of alternative estimates of cash flows required to settle the obligation. Changes in the liability due to changes in the estimated costs are included in profit or loss. Increases in the liability due to passage of time are included in finance costs. Current and deferred income tax Income tax on the profit or loss for the periods presented comprises current and deferred tax. Income tax is recognized in profit or loss except to the extent that it relates to items recognized directly in equity, in which case it is recognized in equity. Current tax expense is the expected tax payable on the taxable income for the year, using tax rates enacted or substantively enacted at year end, adjusted for amendments to tax payable with regards to previous years. NOVAGOLD RESOURCES INC. Year ended November 30, 2012 13 Notes to Consolidated Financial Statements Deferred tax is provided using the balance sheet liability method, providing for temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for taxation purposes. The following temporary differences are not provided for: the initial recognition of assets or liabilities that affect neither accounting nor taxable profit; and differences relating to investment in subsidiaries, associates, and jointly controlled entities to the extent that they will probably not reverse in the foreseeable future. The amount of deferred tax provided is based on the expected manner of realization or settlement of the carrying amount of assets and liabilities, using tax rates enacted or substantively enacted at the financial position reporting date applicable to the period of expected realization or settlement. A deferred tax asset is recognized only to the extent that it is probable that future taxable profits will be available against which the asset can be utilized. Deferred tax assets and liabilities are offset when there is a legally enforceable right to set off current tax assets against current tax liabilities and when they relate to income taxes levied by the same taxation authority and the Company intends to settle its current tax assets and liabilities on a net basis. Translation of foreign currencies Functional and presentation currency Items included in the financial statements of each of the entities are measured using the currency of the primary economic environment in which the entity operates (“the functional currency”). The consolidated financial statements are presented in Canadian Dollars, which is the Company’s functional and presentation currency. The Company’s key subsidiaries, NOVAGOLD USA Inc., NOVAGOLD Resources Alaska Inc. and AGC Resources Inc., and jointly controlled entity, Donlin Gold LLC, all have a U.S. dollar functional currency. Transactions and balances Foreign currency transactions are translated into the functional currency using the exchange rates prevailing at the dates of the transactions or valuation where items are re-measured. Foreign exchange gains and losses resulting from the settlement of such transactions and from the translation at year-end exchange rates of monetary assets and liabilities denominated in foreign currencies are recognized in the income statement. Changes in the fair value of monetary securities denominated in foreign currency classified as available-for-sale are analyzed between translation differences resulting from changes in the amortized cost of the security and other changes in the carrying amount of the security. Translation differences related to changes in amortized cost are recognized in profit or loss, and other changes in carrying amount are recognized in equity. Translation differences on non-monetary financial assets and liabilities such as equities held at fair value are recognized in profit or loss as part of the fair value gain or loss. Translation differences on non-monetary financial assets such as equities classified as available-for-sale are included in the available-for-sale reserve in equity. Foreign operations The results and financial position of all the entities that have a functional currency different from the presentation currency are translated into the presentation currency as follows: (a) Assets and liabilities for each balance sheet presented are translated at the closing rate at the date of that balance sheet. (b) Income and expenses for each statement of income are translated at average exchange rates, unless this average is not a reasonable approximation of the cumulative effect of the rates prevailing on the transaction dates, in which case income and expenses are translated at the rate on the dates of the transactions. NOVAGOLD RESOURCES INC. Year ended November 30, 2012 14 Notes to Consolidated Financial Statements (c) All resulting exchange differences are recognized as a separate component of equity accumulated other comprehensive income. On consolidation, exchange differences arising from the translation of the net investment in foreign operations, are taken to shareholders’ equity. When a foreign operation is partially disposed of or sold, exchange differences that were recorded in equity are recognized in the income statement as part of the gain or loss on sale. Fair value adjustments arising on the acquisition of a foreign entity are treated as assets and liabilities of the foreign entity and translated at the closing rate. Earnings per share The Company presents basic and diluted earnings per share data for its common shares, calculated by dividing the earnings attributable to common shareholders of the Company by the weighted average number of common shares outstanding during the period. Diluted loss per share does not adjust the loss attributable to common shareholders or the weighted average number of common shares outstanding when the effect is anti-dilutive. Share-based payments The Company operates a stock option plan and a performance share unit (“PSU”) plan, under which the entity receives services from employees as consideration for equity instruments (options or shares) of the Company. The fair value for the share units are recognized in earnings over the related service period. The total amount to be expensed related to options is determined by reference to the fair value of the options granted including any market performance conditions and the impact of any non-vesting conditions; and excluding the impact of any service and non-market performance vesting conditions. Non-market vesting conditions are included in assumptions about the number of options that are expected to vest. At the end of each reporting period, the entity revises its estimates of the number of options that are expected to vest based on the non-marketing vesting conditions. It recognizes the impact of the revision to original estimates, if any, in profit and loss, with a corresponding adjustment to equity. The fair value of stock options is estimated at the time of grant using the Black‐Scholes option pricing model, and the fair value of the PSUs is measured at the grant date using a Monte Carlo simulation, which takes into account, as of the grant date, the fair market value of the shares, expected volatility, expected dividend yield and the risk‐free interest rate over the life of the PSU, to generate potential outcomes for stock prices which are used to estimate the probability of the PSUs vesting at the end of the performance measurement period. The cash subscribed for the shares issued when the options are exercised is credited to share capital (nominal value) and share premium, net of any directly attributable transaction costs. The Company grants directors deferred share units (“DSUs”), whereby each DSU entitles the directors to receive one common share of the Company when they retire from the Company. The fair value of the DSUs is measured at the date of the grant in amounts ranging from 50% to 100% of directors’ annual retainers at the election of the directors. The fair value is recognized in consolidated statement of income (loss) over the related service period. Financial instruments Classification The Company classifies its financial assets in the following categories: at fair value through the consolidated comprehensive income (loss), loans and receivables, and available for sale. The classification depends on the purpose for which the financial assets were acquired. Management determines the classification of its financial assets at initial recognition. (a) Financial assets and liabilities at fair value through the consolidated comprehensive income (loss) Financial assets and liabilities at fair value through the consolidated comprehensive income (loss) are financial assets and liabilities held for trading. A financial asset is classified in this category if acquired principally for the purpose of selling in the short-term. Derivatives are also categorized as held for trading. Assets and liabilities in this category include embedded derivatives and derivatives. NOVAGOLD RESOURCES INC. Year ended November 30, 2012 15 Notes to Consolidated Financial Statements (b) Loans and receivables Loans and receivables are non-derivative financial assets with fixed or determinable payments that are not quoted in an active market. They are included in current assets, except for where maturities are greater than 12 months after the balance sheet date. These are classified as non-current assets. The Company’s loans and receivables comprise cash and cash equivalents, trade and other receivables, and reclamation deposits. (c) Available-for-sale financial assets Available-for-sale financial assets are non-derivatives that are either designated in this category or not classified in any of the other categories. They are included in non-current assets unless management intends to dispose of the investment within 12months of the balance sheet date.Available-for-sale financial assets include investments that are held at fair value. Recognition and measurement Regular purchases and sales of financial assets are recognized on the trade-date, the date on which the group commits to purchase or sell the asset.Investments are initially recognized at fair value plus transaction costs for all financial assets not carried at fair value through the consolidated comprehensive income (loss). Financial assets carried at fair value through the consolidated comprehensive income (loss), are initially recognized at fair value, and transaction costs are expensed in the income statement. Financial assets are derecognized when the rights to receive cash flows from the investments have expired or have been transferred and the group has transferred substantially all risks and rewards of ownership. Available-for-sale financial assets and financial assets at fair value through the consolidated comprehensive income (loss) are subsequently carried at fair value. Loans and receivables are carried at amortized cost using the effective interest method. Gains or losses arising from changes in the fair value of the ‘financial assets at fair value through the consolidated comprehensive income (loss)’ category are presented in the income statement in the period in which they arise. Financial liabilities such as accounts payable and convertible debt are carried at amortized cost; whereas embedded derivatives and derivatives liabilities are carried at fair value. When securities classified as available for sale are sold or impaired, the accumulated fair value adjustments recognized in equity are included in the income statement as gains and losses from investment securities. Interest on available-for-sale securities calculated using the effective interest method is recognized in the consolidated statement of income as part of the finance expense. Impairment of financial assets (a) Assets carried at amortised cost The Company assesses whether there is objective evidence that a financial asset or group of financial assets is impaired at the end of each reporting period. A financial asset or a group of financial assets is impaired and impairment losses are incurred only if there is objective evidence of impairment as a result of one or more events that occurred after the initial recognition of the asset (a “loss event”) and that loss event (or events) has an impact on the estimated future cash flows of the financial asset or group of financial assets that can be reliably estimated. The group first assesses whether objective evidence of impairment exists. Some of the criteria utilized to determine if there is objective evidence of an impairment loss includes financial difficulty of the obligor, default or delinquency of payments, bankruptcy or other financial reorganisation, change in the active market for that financial asset, or other observable data indicating a decrease in estimated future cash flows. NOVAGOLD RESOURCES INC. Year ended November 30, 2012 16 Notes to Consolidated Financial Statements The amount of the loss is measured as the difference between the asset’s carrying amount and the present value of estimated future cash flows (excluding future credit losses that have not been incurred) discounted at the financial asset’s original effective interest rate. The carrying amount is reduced and the amount of the loss is recognized in the consolidated statement of income. If, in a subsequent period, the amount of the impairment loss decreases and the decrease can be related objectively to an event occurring after the impairment was recognized, the reversal of the previously recognized impairment loss isrecognized in the consolidated statement of income. (b) Assets classified as available for sale The Company assesses at the end of each reporting period whether there is objective evidence that a financial asset or a group of financial assets are impaired. For equity investments classified as available-for-sale, a significant or prolonged decline in the fair value of the security below its cost is also evidence that the assets are impaired. If any such evidence exists for available-for-sale financial assets, the cumulative loss, measured as the difference between the carrying amount and the current fair value, is removed from equity and recognized in the consolidated statement of income. New accounting pronouncements Unless otherwise noted, in the Company’s case the following revised standards and amendments are effective for annual periods beginning on or after December 1, 2013, except IFRS 9 which is after December 1, 2015 and IAS1 which is after December 1, 2012, with earlier application permitted.The Corporation has not yet assessed the impact of these standards and amendments or determined whether it will early adopt them. · IFRS 9 Financial Instruments was issued in November 2009 and addresses classification and measurement of financial assets. It replaces the multiple category and measurement models in IAS 39 for debt instruments with a new mixed measurement model having only two categories: amortized cost and fair value through the profit or loss. IFRS 9 also replaces the models for measuring equity instruments. Such instruments are either recognized at fair value through profit or loss or at fair value through other comprehensive income. Where equity instruments are measured at fair value through other comprehensive income, dividends are recognized in profit or loss to the extent that they do not clearly represent a return of investment; however, other gains and losses (including impairments) associated with such instruments remain in accumulated comprehensive income indefinitely. Requirements for financial liabilities were added to IFRS 9 in October2010 and they largely carried forward existing requirements in IAS 39, Financial Instruments – Recognition and Measurement, except that fair value changes due to credit risk for liabilities designated at fair value through profit and loss are generally recorded in other comprehensive income. · IFRS 10 Consolidated Financial Statements requires an entity to consolidate an investee when it has power over the investee, is exposed, or has rights, to variable returns from its involvement with the investee and has the ability to affect those returns through its power over the investee. Under existing IFRS, consolidation is required when an entity has the power to govern the financial and operating policies of an entity so as to obtain benefits from its activities. IFRS 10 replaces SIC-12 Consolidation – Special Purpose Entities and parts of IAS 27 Consolidated and Separate Financial Statements. · IFRS 11 Joint Arrangements requires a venturer to classify its interest in a joint arrangement as a joint venture or joint operation. Joint ventures will be accounted for using the equity method of accounting whereas for a joint operation the venturer will recognize its share of the assets, liabilities, revenue and expenses of the joint operation. Under existing IFRS, entities have the choice to proportionately consolidate or equity account for interests in joint ventures. IFRS 11 supersedes IAS 31 Interests in Joint Ventures and SIC-13 Jointly Controlled Entities – Nonmonetary Contributions by Venturers. · IFRS 12 Disclosure of Interests in Other Entities establishes disclosure requirements for interests in other entities, such as subsidiaries, joint arrangements, associates, and unconsolidated structured entities. The standard carries forward existing disclosures and also introduces significant additional disclosure that address the nature of, and risks associated with, an entity’s interests in other entities. NOVAGOLD RESOURCES INC. Year ended November 30, 2012 17 Notes to Consolidated Financial Statements · IFRS 13 Fair Value Measurement is a comprehensive standard for fair value measurement and disclosure for use across all IFRS standards. The new standard clarifies that fair value is the price that would be received to sell an asset, or paid to transfer a liability in an orderly transaction between market participants, at the measurement date. Under existing IFRS, guidance on measuring and disclosing fair value is dispersed among the specific standards requiring fair value measurements and does not always reflect a clear measurement basis or consistent disclosures. · There have been amendments to existing standards, including IAS 27 Separate Financial Statements and IAS 28 Investments in Associates and Joint Ventures. IAS 27 addresses accounting for subsidiaries, jointly controlled entities and associates in non-consolidated financial statements. IAS 28 has been amended to include joint ventures in its scope and to address the changes in IFRS 10 – 13. · IAS 1 Presentation of Financial Statements has been amended to require entities to separate items presented in OCI into two groups, based on whether or not items may be recycled in the future. Entities that choose to present OCI items before tax will be required to show the amount of tax related to the two groups separately. The amendment is effective for annual periods beginning on or after July 1, 2012 with earlier application permitted. · IFRS 7 Financial Instruments: Disclosures has been amended to include additional disclosure requirements in the reporting of transfer transactions and risk exposures relating to transfers of financial assets and the effect of those risks on an entity’s financial position, particularly those involving securitization of financial assets.The amendment is applicable for annual periods beginning on or after January 1, 2013, with earlier application permitted. 4Significant accounting estimates and judgments The preparation of these consolidated financial statements requires management to make certain estimates, judgments and assumptions that affect the reported amount of assets and liabilities at the date of the financial statements and reported amount of expenses during the reporting period. Actual outcomes could differ from these estimates. These consolidated financial statements include estimates which, by their nature, are uncertain. The impacts of such estimates are pervasive throughout the consolidated financial statements, and may require accounting estimates based on future occurrences. Revisions to the accounting estimates are recognized in the period in which the estimates are revised and future periods if the revision affects both current and future periods. These estimates are based on historical experience, current and future economic conditions and other factors, including expectations of future events that are believed to be reasonable under the circumstances. Critical accounting estimates Significant assumptions about the future and other sources of estimation uncertainty that management has made at the financial position reporting date, that could result in a material adjustment to the carrying amount of assets and liabilities, in the event that actual results differ from assumptions made, relate to, but are not limited to the following significant areas of judgment: i. recoverability of the carrying amount of investments (Note 15) and mineral properties (Note 14); ii. inputs used in determining the fair value of share based compensation (Note 19), embedded derivative (Note 16) and derivative instruments (Note 17); iii. determination of the expected life in measuringthe convertible notes (Note 16); iv. inputs used in measuring the deferred income tax liability (Note 24); and v. inputs used in measuring decommissioning liabilities (Note 18). NOVAGOLD RESOURCES INC. Year ended November 30, 2012 18 Notes to Consolidated Financial Statements Review of asset carrying values and impairment assessment Each reporting period, assets or cash generating units are evaluated determine whether there are any indications of impairment. If any such indication exists, which is often judgmental, an impairment test is performed and if indicated, an impairment loss is recognized to the extent that the carrying amount exceeds the recoverable amount. The recoverable amount of an asset or cash generating group of assets is measured at the higher of fair value less costs to sell or value in use. Determination of the fair value of share-based compensation, embedded derivative related to the convertible debt and the derivative instruments In order to compute fair values, the Company uses option pricing models that require management to make estimates and assumptions in relation to the expected life of the awards, volatility, risk-free interest rates and forfeiture rates. Determination of the value of convertible notes. The valuation of convertible notes requires discounted cash flow analyses that involve various estimates and assumptions. The Company must assess the likelihood of convertible note holders demanding repayment of the convertible notes on May 1, 2013 to estimate the expected cash flows. Deferred income taxes The determination of the Company’s tax expense or recovery for the year and deferred tax liabilities involves significant estimation and judgment by management. In determining these amounts, management interprets tax legislation in a variety of jurisdictions and makes estimates of the expected timing of the reversal of deferred tax assets and liabilities. Management also makes estimates of future earnings which affect the extent to which potential future tax benefits may be used. The Company is subject to assessments by various taxation authorities, which may interpret legislation differently. These differences may affect the final amount or the timing of the payment of taxes. The Company provides for such differences where known based on management’s best estimate of the probable outcome of these matters. The Company’s accounting policy requires the recognition of a decommissioning liability when the obligation occurs Decommissioning liabilities are periodically reviewed to reflect known developments, including updated cost estimates. Although the ultimate cost to be incurred is uncertain, the Company estimates its costs based on studies using current restoration standards and techniques. Critical accounting judgments The determination of categories of financial assets and financial liabilities has been identified as an accounting policy which involves judgments or assessments made by management.The following are accounting items which involve judgment: (a) Mineral properties The acquisition of title to mineral properties is a complicated and uncertain process. The Company has taken steps, in accordance with industry standards, to verify mineral properties in which it has an interest. Although the Company has made efforts to ensure that legal title to its properties is properly recorded in the name of the Company, there can be no assurance that such title will ultimately be secured. (b) Decommissioning liabilities The operations of the Company have been, and may in the future be, affected from time to time in varying degree by changes in environmental regulations, including those relating to site restoration costs. Both the likelihood of new regulations and their overall effect upon the Company are not predictable. NOVAGOLD RESOURCES INC. Year ended November 30, 2012 19 Notes to Consolidated Financial Statements 5Equity investment - Donlin Gold On December1, 2007, together with Barrick Gold U.S. Inc., the Company formed a limited liability company (“Donlin GoldLLC”) to advance the Donlin Gold project in Alaska. Donlin Gold LLC has a board of four directors, with two nominees selected by each company. All significant decisions related to Donlin Gold LLC require the approval of both companies. Under IAS31, the Company determined that Donlin Gold LLC is a jointly controlled entity and chose to account for its investment in Donlin GoldLLC using the equity method of accounting. The equity method is a basis of accounting for investments whereby the investment is initially recorded at cost and the carrying value, adjusted thereafter to include the investor's pro rata share of post-acquisition earnings of the investee, is computed by the consolidation method. Profit distributions received or receivable from an investee reduce the carrying value of the investment. The investment in Donlin GoldLLC is accounted for using the equity method as follows: in thousands of Canadian dollars November 30, 2012 $ November 30, 2011 $ Balance – beginning of year Funding Share of losses ) ) Foreign exchange ) 17 Balance – end of year The following amounts represent the Company’s 50% share of the assets, liabilities, and results of operations of Donlin GoldLLC: in thousands of Canadian dollars November 30, 2012 $ November 30, 2011 $ December 1, 2010 $ Current assets: Cash, prepaid and other receivables Non-current assets: Property, plant and equipment Current liabilities: Accounts payable and accrued liabilities ) ) ) Net assets Year ended November 30, 2012 $ Year ended November 30, 2011 $ Depreciation Mineral property expenditures Total expenses The Company’s share of commitments contracted by Donlin Gold LLC at November 30, 2012 was $0.6million. As part of the Donlin GoldLLC agreement, the Company agreed to reimburse Barrick over time approximately US$64.3million, representing 50% of Barrick’s expenditures of US$128.6million at the Donlin Gold project from April1, 2006 to November 30, 2007. Reimbursement has been partially made by the Company paying US$12.7million of Barrick’s share of project development costs during 2008. A promissory note for the remaining US$51.6million plus interest at a rate of U.S. prime plus 2% will be paid out of NOVAGOLD’s share of future mine production cash flow. The Company has recorded US$16.5million in accrued interest since the inception of the promissory note. As of November 30, 2012, the promissory note had a carrying value of $67.7 million (US$68.1million). Interest of US$3.4 million (2011: US$3.3 million) for the year ended November 30, 2012 was expensed. Both parties are currently sharing development costs on a 50/50 basis. NOVAGOLD RESOURCES INC. Year ended November 30, 2012 20 Notes to Consolidated Financial Statements 6Equity investment – Galore Creek The Galore Creek Partnership was formed in May2007 to advance the Galore Creek project in British Columbia, Canada, with Teck Metals Ltd. (“Teck”). Teck funded costs for the Galore Creek project of approximately $373.3million, at which point the Company and Teck have equally funded all costs for the Galore Creek project. For the year ended November 30, 2012, the Company and Teck each contributed $16.3 million. The Galore Creek Partnership is a jointly controlled entity under IAS 31 accounted for under the equity method of accounting. The investment in the Galore Creek project is accounted for using the equity method as follows: in thousands of Canadian dollars November 30, 2012 $ November 30, 2011 $ Balance – beginning of year Funding Share of losses ) ) Balance – end of year Acquisition of Copper Canyon (note 7) The Company was required to record its investment in the Galore Creek Partnership at fair value upon conversion to IFRS (Note 28). In addition, the Galore Creek Partnership has elected to capitalize exploration and evaluation costs as their policy choice under IFRS 6. This is different to the Company’s policy choice. The 50% share of the Galore Creek Partnership’s assets and liabilities is shown on this basis. The 50% share of the Galore Creek Partnership’s assets, liabilities and operations summarized from the financial information of the Partnership is presented below. The summarized financial information below does not reflect the effects of differences between NOVAGOLD’s and Galore Creek Partnership’s accounting policy for Mineral properties. Therefore, the Company’s investment in Galore Creek does not equal 50% of the net assets recorded by the Galore Creek Partnership. The following amounts represent the Company’s 50% share of the assets, liabilities, and results of operations of the Galore Creek Partnership: in thousands of Canadian dollars November 30, 2012 $ November 30, 2011 $ December 1, 2010 $ Current assets: Cash, prepaid and other receivables Non-current assets: Property, plant and equipment, mineral properties, and reclamation bond Current liabilities: Accounts payable and accrued liabilities ) ) ) Non-current liabilities: payable to related party ) ) ) Non-current liabilities: decommissioning liabilities ) ) ) Net assets Year ended November 30, 2012 $ Year ended November 30, 2011 $ Depreciation Care and maintenance expense Exploration expense Impairment of power transmission rights - Total expenses The Company’s share of commitments contracted by the Galore Creek Partnership’s operating entity, the Galore Creek Mining Corporation, at November 30, 2012 is $0.8million. NOVAGOLD RESOURCES INC. Year ended November 30, 2012 21 Notes to Consolidated Financial Statements 7Acquisition of Copper Canyon On May 20, 2011, under a plan of arrangement the Company acquired all of the issued and outstanding common shares of Copper Canyon. Copper Canyon shareholders received common shares of the Company on the basis of 0.0735 of a NOVAGOLD common share and $0.001 in cash for each common share of Copper Canyon. The Company issued 4,171,303 common shares to Copper Canyon shareholders valued at a price of $10.15 per share, the closing price of the Company’s shares on the TSX on the closing date of the transaction, and paid the shareholders of Copper Canyon $57,000. The transaction was accounted for as an asset acquisition, with the excess of consideration over book value acquired of $46.0 million, attributed to the Company’s equity investment in Galore Creek Partnership for accounting purposes (Note 6).The allocation was as follows: in thousands of Canadian dollars May 20, 2011 $ Issuance of 4,171,303 NOVAGOLD shares Cost of subscription of shares in Copper Canyon Cash consideration 57 Transaction costs Purchase consideration The purchase price was allocated as follows: Net working capital acquired Mineral properties Net identifiable assets 8Assets held for distribution to shareholders On April 30, 2012, the Company completed a plan of arrangement under the Nova Scotia Companies Act pursuant to which it spun-out NovaCopper Inc. (“NovaCopper”), a wholly-owned subsidiary of the Company which held the Ambler assets, to the Company’s shareholders (the “Arrangement”).Under the Arrangement, each shareholder of the Company received one share of NovaCopper for every six shares held of the Company. Upon completion of the Arrangement, the Company recorded a non-taxable gain of $71.6 million on the spin out of NovaCopper, as the Company was required to recognize the fair value of the Upper Kobuk Mineral Project (“UKMP”) and the Ambler district net assets which had a book value of $31.0 million (note 14).The fair value was based on NovaCopper’s volume weighted-average trading price on the TSX for the five trading days commencing on the sixth trading day following the Effective Date. The spin out was accounted for as a return of capital with a $144.9 million charge to shareholders’ equity. The fair value of the UKMP and Ambler district net assets transferred under the Arrangement is summarized in the table below: in thousands of Canadian dollars April 30, 2012 $ Cash Deposits and prepaids Due from related party Long term assets: Plant and equipment Mineral properties Accounts payable and accrued liabilities ) Fair value of the net assets distributed to shareholders NOVAGOLD RESOURCES INC. Year ended November 30, 2012 22 Notes to Consolidated Financial Statements 9Disposition of Rock Creek project and subsidiary On November 1, 2012, the Company completed the sale of its wholly owned subsidiary, Alaska Gold Company LLC (“AGC”), which owned the Rock Creek property (“Rock Creek”) in and around Nome, Alaska to Bering Straits Native Corporation (“BSNC”) for $6.0 million.The Company received $1.0 million cash, $5.0 million (face value) note receivable bearing 3% interest payable over five years (Note 11) and a net profits interest which entitles the Company to receive 5% of all future net profits generated from ore extracted from Rock Creek.The net profits interest has been ascribed a nil value. The Company also transferred the remaining Rock Creek closure reclamation deposit of $14.0 million (US$13.4 million) to BSNC, which assumed full responsibility and liability for the remainder of the Rock Creek reclamation activities as requested by the State of Alaska (Note 18). The financial position and results of operations of AGC have been consolidated with those of the Company until the date of disposition.The Company recognized a gain of $5.3 million on the date of disposition, calculated as follows: in thousands of Canadian dollars November 1, 2012 $ Net proceeds: Cash Promissory note Net assets sold and derecognized: Cash 1 Accounts receivable and prepaid 29 Mineral properties Reclamation deposit – Rock Creek Accounts payable and accrued liabilities (2 ) Decommissioning liabilities – Rock Creek ) 10Cash and cash equivalents The Company’s cash is held with a large Canadian bank with an S&P rating of AA-. 11Accounts and other receivables in thousands of Canadian dollars November 30, 2012 $ November 30, 2011 $ December 1, 2010 $ Accounts receivable Note receivable (a) - - Note receivable from BSNC (b) - - Receivable from related parties 17 85 Receivable from Galore Creek Partnership(c) Current portion Non-current portion: receivables (a) On March14,2011, the Company divested its patented alluvial gold mining claims near Nome, Alaska, held by AGC, for a purchase price of US$21.0 million to be paid in three installments over two years. The Company received US$7.0million in 2011 and the remaining US$14.0million in 2012. (b) On November 1, 2012, the Company completed the sale of AGC and the Rock Creek property. Consideration included a US$4.4 million note receivable from BSNC, payable over five years. The note bears a 3% interest per annum and the principal is payable in five equal installments on the anniversary of the issue date. The Company used a discount rate of 7% to determine the value of the note receivable. NOVAGOLD RESOURCES INC. Year ended November 30, 2012 23 Notes to Consolidated Financial Statements (c) Receivable from the Galore Creek Partnership for a reclamation bond on the Galore Creek property. 12Inventories During the year ended November 30, 2011, management reviewed the valuation of its supplies inventory and recorded a net write down of $6.9million to net realizable value. The write down resulted from the decision to initiate closure of the Rock Creek project during the year ended November 30, 2011. 13Property, plant and equipment in thousands of Canadian dollars Cost: Land $ Equipment $ Office furniture and equipment $ Leasehold improvements $ Vehicle $ Total $ Balance, December 1, 2010 - 79 Additions - 53 - Disposals ) - - - ) ) Cumulative translation adjustment ) 47 - - - ) Balance, November 30, 2011 - Additions - 99 - 88 Assets distributed to shareholders - ) ) -128)sals ) ) Disposals ) - ) Cumulative translation adjustment - ) 1 - - ) Balance, November 30, 2012 - - - Accumulated Depreciation: Balance, December 1, 2010 - - ) Depreciation - ) ) ) - ) Disposals - 56 56 Cumulative translation adjustment - ) - - - ) Balance, November 30, 2011 - ) ) ) - ) Depreciation - ) ) ) - ) Assets distributed to shareholders - 69 - - Cumulative translation adjustment - Balance, November 30, 2012 - - ) ) - ) Net book value: December 1, 2010 - 71 23 November 30, 2011 - November 30, 2012 - - 91 - NOVAGOLD RESOURCES INC. Year ended November 30, 2012 24 Notes to Consolidated Financial Statements 14Mineral properties in thousands of Canadian dollars Exploration and evaluation Ambler, Alaska, U.S.A. $ San Roque, Argentina $ Total $ Balance, December 1, 2010 Additions Cumulative translation adjustment ) - ) Distributed to shareholders (note 8) ) - ) Balance, November 30, 2011 - Balance, November 30, 2012 - 15Investments The Company’s investments are classified as available-for-sale and are recorded at fair value based on quoted market prices, with unrealized gains or losses excluded from earnings and reported as other comprehensive income or loss. The total cost as at November 30, 2012 was $4.6million (2011: $4.6million) and total unrealized holding loss for the year ended November 30, 2012 was $1.6 million (2011: $1.5million). The investments include 3,125,000shares in TintinaGold Resources Inc. (cost: $1.4million; fair value at November 30, 2012: $0.8 million) and 3,125,000shares in AsiaBaseMetals Inc. (cost: $0.2million; fair value at November 30, 2012: $0.2 million). Both companies have a director and a major shareholder in common with NOVAGOLD. 16Convertible notes On March26,2008, the Company issued US$95.0million ($96.7million) in 5.5% unsecured senior convertible notes (“Notes”) maturing on May1,2015, and incurred a 3.0% underwriter’s fee and other expenses aggregating US$2.9million ($3.5million), for net proceeds of US$ 92.2million ($93.2million). Interest is payable semi-annually in arrears on May1 and November1 of each year, beginning November1,2008. The conversion rate and accordingly the number of shares issuable were adjusted as a result of the NovaCopper spin out which reduced the conversion rate from US$10.61 to US$9.656 per common share. A total of 9,838,442 common shares are issuable upon conversion and additional shares may become issuable following the occurrence of certain corporate acts or events. On conversion, at the Company’s election, holders of the Notes will receive cash, if applicable, or a combination of cash and shares. Holders of the Notes have the right to require the Company to repurchase all or part of their Notes on May1,2013, or upon certain fundamental corporate changes, at a price equal to 100% of the principal amount of such Notes plus any accrued and unpaid interest (“put option”). Due to the put option, the Company does not have the unconditional right to defer settlement of the liability for more than 12 months as at November 30, 2012 and as such has recorded the instrument, comprising the embedded derivative and the convertible notes as a current liability on the Balance Sheet. As the Notes are denominated in US dollars, a currency different from the functional currency of the Company, an embedded derivative is recognized as a liability. The embedded derivative is recorded at fair value and re-measured each period with the movement being recorded as a gain or loss in consolidated income (loss). The Notes are classified as a liability, less the portion relating to the embedded derivative feature. As a result, the recorded liability to repay the Notes is lower than its face value. Using the effective interest rate method and the 18.06% rate implicit in the calculation, the difference of $43.7million, characterized as the note discount, is being charged to interest expense and accreted to the liability over the term of the Notes. in thousands of Canadian dollars November 30, 2012 $ November 30, 2011 $ Balance, beginning of the year Accretion expense Foreign exchange revaluation ) ) Balance, end of the year NOVAGOLD RESOURCES INC. Year ended November 30, 2012 25 Notes to Consolidated Financial Statements The fair value of the embedded derivative is composed of the conversion feature of the Note and the Put option.The embedded derivative had been valued using the Black-Scholes pricing model and it is considered a Level3 financial instrument in the fair value hierarchy because the value model has significant unobservable inputs.Due to the price of the Company’s shares in the fourth quarter of 2012, management reassessed the likelihood that Note holders will exercise their Put option on May 1, 2013. The Company had assessed the embedded derivative within the Note to be the difference between the fair value of the Note on November 30, 2012 and discounted value of the cash flows resulting from the potential exercise of the put option of US$ 97.2 million on November 30, 2012 at the effective interest rate of 18.06%. The assumptions used in the pricing model for each period are provided below. in thousands of Canadian dollars November 30, 2012 $ November 30, 2011 $ December 1, 2010 $ Average risk-free interest rate % % % Expected life Expected volatility % % % Expected dividends Nil Nil Nil in thousands of Canadian dollars Embedded derivative liability - convertible notes November 30, 2012 $ November 30, 2011 $ Balance, beginning of the year Gain on embedded derivative liability ) ) Foreign exchange revaluation ) ) Balance, end of the year 17Derivative liability – warrants The Company’s functional currency is the Canadian dollar and it has issued and outstanding warrants that have an exercise price denominated in U.S. dollars. The Company has determined that such warrants with an exercise price denominated in a currency that is different from the entity’s functional currency are classified as a derivative liability based on the evaluation of the warrant’s settlement provisions, and carried at their fair value. Any changes in the fair value from period to period are recorded as a gain or loss in the consolidated income (loss). In January 2011, an agreement was entered into between the Company and the holder of 37.1million warrants to amend the currency that the exercise price is denominated in from U.S.dollars to Canadian dollars. The exercise price was amended from US$1.50 to $1.479 at the prevailing spot rate on the date of the agreement. The expiry date remains unchanged at January 21, 2013. The terms of the remaining 5.1million warrants were unchanged. The conversion of the currency denomination on these warrants permanently crystallized the fair value of these warrants, for purposes of determining future transfers to share capital upon exercise of these warrants. Subsequent to November 30, 2012, all of the remaining warrants were exercised (Note 29). The fair value of the derivative for the warrants has been estimated using the Black-Scholes pricing model as it is considered a Level3 financial instrument in the fair value hierarchy with significant unobservable inputs. Assumptions used in the pricing model for each period are provided below. in thousands of Canadian dollars November 30, 2012 $ November 30, 2011 $ December 1, 2010 $ Average risk-free interest rate % % % Expected life 0.14 year 1.15 years 2.15 years Expected volatility % % % Expected dividends Nil Nil Nil NOVAGOLD RESOURCES INC. Year ended November 30, 2012 26 Notes to Consolidated Financial Statements in thousands of Canadian dollars November 30, 2012 $ November 30, 2011 $ Balance, beginning of the year Gain on derivative liability for the year ) ) Foreign exchange revaluation ) ) Conversion of warrants to equity - ) Balance, end of the year 18Decommissioning liabilities in thousands of Canadian dollars November 30, 2012 $ November30, 2011 $ Balance, beginning of the year Increases to existing provisions Expenditures during year ) ) Transferred to BSNC (note 9) ) - Foreign exchange revaluation ) Balance, end of the year Current Non-current Total The Company’s decommissioning liabilities consist of remaining reclamation for the Nome Gold project.Significant reclamation and closure activities include land rehabilitation and other costs. 19Share capital Authorized 1,000,000,000 common shares, no par value 10,000,000 preferred shares issuable in one or more series (a) Share Capital In January 2012, the Company issued 313,675 shares to the outgoing and incoming Chief Executive Officers as part of their employment agreements. In February2012, the Company completed an equity financing and issued 35,000,000common shares at US$9.50 per common share for gross proceeds of US$332.5 million. The net proceeds to the Company, after deducting underwriters’ fees and issuance expenses of $14.6 million, were $316.4million. In November 2012, the Company issued 108,141 shares to the Company’s two new executive officers as part of their employment agreements. (b) Stock options The Company has a stock option plan providing for the issuance of options at a rolling maximum number that shall not be greater than 10% of the issued and outstanding common shares of the Company at any given time. The Company may grant options to its directors, officers, employees and service providers. The exercise price of each option cannot be lower than the market price of the shares at the date of the option grant. The number of shares optioned to any single holder may not exceed 5% of the issued and outstanding shares at the date of grant. The options are exercisable for a maximum of five years from the date of grant, and may be subject to vesting provisions. The Company recognizes compensation cost over the tranche’s vesting period over the respective vesting period for the stock options. NOVAGOLD RESOURCES INC. Year ended November 30, 2012 27 Notes to Consolidated Financial Statements For the year ended November 30, 2012, the Company granted 4,612,650 (2011: 1,279,700) stock options at a weighted average fair value of $8.68 (2011: $13.91). For the year ended November 30, 2012, 1,026,977 options were exercised at a weighted average exercise price of $3.13 and the weighted average share price for all options exercised in the year was $6.90. As at November 30, 2012, there were 2,964,920 non-vested options outstanding with a weighted average exercise price of $7.08; the non-vested stock option and PSU expense not yet recognized was $2.5million (2011: $1.9million) to be recognized over the next two years. The fair value of the stock options recognized in the period has been estimated using an option pricing model. Assumptions used in the pricing model are as provided below. in thousands of Canadian dollars Year ended November 30, 2012 Year ended November 30, 2011 Weighted average share price $ $ Average risk-free interest rate 0.99% - 1.53
